Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2021 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 9/30/2021 are approved by the examiner.
Claim Objections
Claim 29 is objected to because of the following informalities:  it appears that "hydroxcarboxylic" is misspelled, and should be spelled “hydroxycarboxylic.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 27, 28, 30-39, and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Gaa et al. (US 5,457,152).
Regarding claims 25, 31, 34-36, 42, Gaa discloses a polymer composition that comprises a thermotropic liquid crystalline polymer matrix (col 2, ln 48-60), a non-aromatic functional compound that includes a hydrate (alumina trihydrate, col 5, ln 4), and a plurality of mineral fibers having a median width of from about 1 to about 35 micrometers (wollastonite, col 4, ln 65), wherein the mineral fibers constitute from about 5 wt.% the polymer composition.  See example 2, col 4, ln 50 to col 5, ln 15.  The claims would have been obvious over the teachings of the reference because overlapping ranges would have been obvious. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Regarding claims 27, 28, and 30, Gaa discloses the liquid crystalline polymer matrix includes a polymer that contains aromatic ester repeating units, wherein the aromatic ester repeating units are aromatic dicarboxylic acid repeating units, aromatic hydroxycarboxylic acid repeating units, aromatic diol repeating units, or a combination thereof, and the polymer contains repeating units derived from 4-hydroxybenzoic acid, terephthalic acid, hydroquinone, 4,4’-biphenol, 6-hydroxy-2-naphthoic acid, 2,6-naphthelene dicarboxylic acid, or a combination thereof (col 2, ln 48-60).
Regarding claim 32, Gaa discloses the mineral fibers have an aspect ratio of from about 1 to about 50 (col 3, ln 4-10).
Regarding claim 33, Gaa discloses the mineral fibers have a median width of from about 3 to about 15 micrometers (col 2, ln 45).
Regarding claim 37, Gaa discloses the polymer composition further comprising a functional aromatic compound (isophthalic acid, abstract and col 4, ln 21).
Regarding claim 38, Gaa discloses the polymer composition further comprising a conductive filler, glass filler, clay mineral, or a combination thereof (glass, col 3, ln 14-21).
Regarding claims 39 and 41, Gaa does not disclose the composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No. 11443 at a shear rate of 1000 seconds” and temperature that is 15°C above the melting temperature of the composition and exhibits a tensile strength of from 138.1 MPa to about 500 MPa as determined in accordance with ISO Test No. 527 at 23°C.  However, given that the composition of Gaa comprises of all the claimed elements, a person having an ordinary skill in the art would reasonably expect the composition of Gaa to have the claimed melt viscosity and tensile strength because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Regarding claim 43, Gaa discloses the mineral fibers have an aspect ratio of from about 2 to about 20 (col 3, ln 4-10).
Claims 25-44 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Miyashita et al. (US 6,758,989).
Regarding claims 25, 31, 34-36, 42, Miyashita discloses a polymer composition that comprises a thermotropic liquid crystalline polymer matrix (liquid crystal polymer A, col 2, ln 12), a non-aromatic functional compound that includes a hydrate (non-fibrous filler B such as calcined gypsum, alumina hydrate, col 3, ln 61-62), and a plurality of mineral fibers (fibrous filler C, such as mineral fibers, wollastonite, col 4, ln 34-16), wherein the mineral fibers having a median width of from about 5 to about 20 micrometers (col 4, ln 10-13) and constitute from about 5 -100 wt.% the polymer matrix (col 4, ln 39-41).  See example 2, col 4, ln 50 to col 5, ln 15.  The claims would have been obvious over the teachings of the reference because overlapping ranges would have been obvious. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I.
Regarding claim 26, Miyashita discloses the liquid crystalline polymer matrix constitutes from about 25 wt.% to about 95 wt.% of the composition (col 1, ln 52-55).
Regarding claims 27-30, Miyashita discloses the liquid crystalline polymer matrix includes a polymer that contains aromatic ester repeating units, wherein the aromatic ester repeating units are aromatic dicarboxylic acid repeating units, aromatic hydroxycarboxylic acid repeating units, aromatic diol repeating units, or a combination thereof, and wherein the polymer has a total amount of repeating units derived from naphthenic hydroxycarboxylic and/or naphthenic dicarboxylic acids of more than about 10 mol.%, the polymer contains repeating units derived from 4-hydroxybenzoic acid, terephthalic acid, hydroquinone, 4,4’-biphenol, 6-hydroxy-2-naphthoic acid, 2,6-naphthelene dicarboxylic acid, or a combination thereof (col 2, ln 30-col 3, ln 19).
Regarding claim 32, Miyashita discloses the mineral fibers have an aspect ratio of from about 1 to about 50 (col 3, ln 4-10).
Regarding claim 33, Miyashita discloses the mineral fibers have a median width of from about 3 to about 15 micrometers (col 4, ln 10-13).
Regarding claim 37, Miyashita discloses the polymer composition further comprising a functional aromatic compound (such as p-hydroxybenzoic acid, 6-hydroxy-2-naphthoic acid, isophthalic acid, terephthalic acid, col 2, ln 55-65).
Regarding claim 38, Miyashita discloses the polymer composition further comprising a conductive filler, glass filler, clay mineral, or a combination thereof (col 3, ln 54-65).
Regarding claims 39 and 41, Miyashita does not disclose the composition has a melt viscosity of from about 0.1 to about 80 Pa-s, as determined in accordance with ISO Test No. 11443 at a shear rate of 1000 seconds” and temperature that is 15°C above the melting temperature of the composition and exhibits a tensile strength of from 138.1 MPa to about 500 MPa as determined in accordance with ISO Test No. 527 at 23°C.  However, given that the composition of Miyashita comprises of all the claimed elements, a person having an ordinary skill in the art would reasonably expect the composition of Miyashita to have the claimed melt viscosity and tensile strength because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established."
Regarding claim 40, Miyashita discloses the composition optionally contains glass fibers and wherein the weight percentage of the liquid crystalline polymer matrix in the polymer composition exceeds the combined weight percentage of the mineral fibers and the optional glass fibers (col 4, ln 47-51).
Regarding claim 43, Miyashita discloses the mineral fibers have an aspect ratio of from about 2 to about 20 (col 4, ln 10-13).
Regarding claim 44, Miyashita discloses an electrical connector comprising a molded part, the molded part comprising the polymer composition of claim 25 (Fig. 1, SMT coping connectors, col 1, ln 24).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-39, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9,  10-15, 20-24, and 26 and 27 of U.S. Patent No.9,284,435. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.9,284,435 contains substantially similar subject matter and anticipatory or overlapping ranges.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine an optimum amount of mineral fibers, such that it falls in a range of about 5 to 60wt% of the composition, to improve the mechanical property of the composition.
Claims 25-34, 38, 39, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-14, and 18-22 of U.S. Patent No. 9,988,519. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,988,519 contains substantially similar subject matter and anticipatory or overlapping ranges.  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine an optimum amount of mineral fibers, such that it falls in a range of about 5 to 60wt% of the composition, to improve the mechanical property of the composition.
Claims 25-36, 38, 39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-17, 19, and 24-27 of U.S. Patent No. 9,512,293. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,512,293 contains substantially similar subject matter and anticipatory or overlapping ranges
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of U.S. Patent No.11,136,445. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,136,445 contains substantially similar subject matter and anticipatory or overlapping ranges
Claims 25, 26, 31-36, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21, 23 and 24 of U.S. Patent No. 11,208,556. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,208,556 contains substantially similar subject matter and anticipatory or overlapping ranges.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                

9/29/2022